Citation Nr: 0614507	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-02 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD), to include dysthymic disorder, claimed as a 
result of undiagnosed illness. 

2.  Entitlement to service connection for a disability 
manifested by fatigue, to include claimed as a result of 
undiagnosed illness.   

3.  Entitlement to service connection for a gynecological 
disability manifested by a history of irregular or delayed 
menstrual periods, to include claimed as a result of 
undiagnosed illness.   

4.  Entitlement to service connection for a throat 
disability, to include claimed as a result of undiagnosed 
illness.

5.  Entitlement to service connection for a disability 
manifested by abdominal pain, to include claimed as a result 
of undiagnosed illness. 

6.  Entitlement to service connection for a chronic rash on 
the left foot, to include claimed as a result of undiagnosed 
illness.

7.  Entitlement to service connection for a disability 
manifested by right hip pain, to include claimed as a result 
of undiagnosed illness.

8.  Entitlement to service connection for a disability 
manifested by pain in both wrists, to include claimed as a 
result of undiagnosed illness. 

9.  Entitlement to service connection for a disability 
manifested by back pain, to include claimed as a result of 
undiagnosed illness.

10.  Entitlement to service connection for a left ear 
disability, to include otitis media, claimed as a result of 
undiagnosed illness.

11.  Entitlement to service connection for a disability of 
the lungs, to include claimed as a result of undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active military service from November 1986 to 
April 1987 and from March 1988 to November 1991, with service 
in the Southwest Asia theater of operations during the 
Persian Gulf War from January 1991 to May 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 2002 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On March 16, 2005, the appellant testified at a hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of that hearing is of record.

The veteran recently submitted a VA outpatient treatment note 
by a VA nurse-practitioner who saw the veteran in February 
2005 and provided a diagnosis of posttraumatic stress 
disorder (PTSD).  That item of evidence and the veteran's 
testimony at the March 2005 hearing concerning her 
experiences while she was serving on active duty in Southwest 
Asia and her reaction to those experiences reasonably raise a 
claim of entitlement to service connection for PTSD.  That 
issue, which has not been adjudicated by the RO and which is 
not inextricably intertwined with the current appeal, is 
referred to the RO for appropriate action.   


REMAND

The veteran had active military service from November 1986 to 
April 1987 and from March 1988 to November 1991.  The claims 
folder does not include any service medical records relative 
to her first period of active service, and there is no 
indication of record that such records are not available.  
The Board must remand the claim in order to obtain these 
records in the possession of a federal agency.  38 U.S.C.A. 
§ 5103A(b) (West 2002).  While this case is in remand status, 
the veteran should be provided additional notice concerning 
the development and adjudication of her claim that complies 
with precedential opinions rendered while the claim was 
pending before the Board.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, --- F.3d ----, 2006 
WL 861143 (Fed.Cir. Apr 05, 2006) (NO. 05-7157).  

With regard to the claim of entitlement to service connection 
for a gynecological disability, the veteran's service medical 
records reveal that she was prescribed anovulant 
contraceptive (birth control) pills in March 1988.  In June 
1988, she was seen for a complaint of cramps, nausea, and 
missing her menstrual period.  Urinalysis was negative.  Her 
uterus was tender on physical examination.  The assessments 
were amenorrhea and rule out pregnancy, rule out PID [pelvic 
inflammatory disease].  In July 1988, she was seen for a 
complaint that she had missed her period by 14 days with 
physical examination indicating an impression of vaginal 
monilia.  In August 1988, she complained of delayed menses, 
and she was assessed with dysmenorrhea later that month.  In 
February 1990, it was found that the veteran again had 
dysmenorrhea.  In December 1990, the veteran complained of a 
cramping/drawing sensation in her lower abdomen.  The 
assessment was mild pelvic inflammatory disease.

Menstrual disorders may be a manifestation of undiagnosed 
illness or medically unexplained chronic multi-symptom 
illness in a Persian Gulf veteran.  See 38 C.F.R. § 3.317(b) 
(2005).  The Board requires medical opinion, based upon 
review of the claims folder, to determine whether the nature 
and etiology of the veteran's gynecological symptoms.  
38 U.S.C.A. § 5103A(d) (West 2002).

With regard to the veteran's claim of entitlement to service 
connection for a disability manifested by back pain, the 
veteran has testified to persistent low back symptoms since 
service.  (Transcript, pages 16-18).  The Board finds that 
the veteran's testimony in that regard is credible.  A 
private physician who read X-rays of the veteran's lumbar 
spine taken in May 2000 diagnosed mild degenerative joint 
disease (arthritis).  At a VA general medical examination in 
July 2002, findings included tenderness of the lower spine, 
and the examining physician noted that VA X-rays showed mild 
loss of intervertebral disc space height at L5-S1 and 
osteophyte formation in the lower lumbar spine.  The 
veteran's credible testimony concerning back pain and the 
post-service VA and private medical findings show a current 
back disability, an event in service [heavy lifting], and 
indicate that the veteran's claimed back disability may be 
associated with an established event in service.  Because the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the veteran's 
claim of entitlement to service connection for a disability 
manifested by back pain, a medical examination and medical 
opinion are necessary to decide the claim, see 38 C.F.R. 
§ 3.159(c)(4) (2005), and this case will be remanded for that 
purpose.       

With regard to the veteran's claim of entitlement to service 
connection for a disability of the lungs, there is 
conflicting post-service competent medical evidence on the 
medical question of whether the veteran currently has lung 
disease.  At a VA pulmonary clinic in December 2002, a first-
year post-graduate medical student performed a clinical 
examination of the veteran and read a CT scan as showing 
scattered areas of emphysematous change in both upper lung 
lobes.  However, in December 2002, a VA radiologist read a 
chest X-ray of the veteran as essentially negative, and in 
June 2003 another VA radiologist read a CT scan as showing 
the veteran's lungs to be "free of disease."  In August 
2003, a VA physician reported that pulmonary function tests 
of the veteran showed no restrictive defect but did show 
mildly decreased DLCO [diffusion capacity of carbon 
monoxide].  In August 2003, a VA  resident physician and the 
VA chief of nuclear medicine read a VQ [ventilation 
perfusion] scan of the veteran as showing probable airway 
disease and interstitial lung disease.  

At the medical examination in March 1988 for the veteran's 
entrance upon her second period of active service, the chest 
X-ray was reported as "pos" [positive] and the summary of 
defects and diagnoses included "non-calcified nodule RUL 
[right upper lobe], probable granuloma" and the note "Any 
old films?"  A consultation sheet requesting evaluation by 
the radiology service contained a note by a physician dated 
on the day of the veteran's medical examination in March 1988 
that "The patient states that she had a chest x-ray at the 
MEPS Center about 18 months ago.  Suggest comparison."   The 
radiology service consultation sheet also contained the 
following note by another physician dated the day after the 
veteran's medical examination in March 1988: "No change from 
last CXR [chest X-ray] 18 months ago.  Probably granuloma 
without calcification."  The veteran was found to be 
medically qualified for enlistment in the Army.  
"Granuloma" is an imprecise term applied to (1) any small 
nodular delimited aggregation of mononuclear inflammatory 
cells or (2) such a collection of modified macrophages 
resembling epithelial cells.

At the March 2005 hearing, the veteran testified that she was 
a cigarette smoker and had had a smoker's cough for a long 
time but that in the Persian Gulf she had some exposure to 
the smoke from burning oil wells and her cough became worse.  
(Transcript, pages 9-10).  She also testified that a VA 
doctor told her that she had early-stage emphysema, which was 
unusual at her young age, and that exposure to chemicals in 
the Persian Gulf may have had something to do with her 
development of lung disease.  (Transcript, page 8). 

The veteran's testimony concerning lung disease and the post-
service VA medical records, taken together, indicate that the 
veteran's claimed lung disability may be associated with her 
service in Southwest Asia during the Persian Gulf War.  
Because the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
veteran's claim of entitlement to service connection for a 
disability of the lungs, a medical examination and medical 
opinion are necessary to decide the claim, see 38 C.F.R. 
§ 3.159(c)(4) (2005), and this case will also be remanded for 
that purpose.

With regard to the veteran's claim of entitlement to service 
connection for a left ear disability, to include otitis 
media, her service medical records contain a list of medical 
problems noting that the veteran had otitis media in July 
1990.  In November 2002, a VA nurse practitioner found that 
the veteran had purulent otitis media of her left ear.  In 
October 2003, the veteran underwent left ear surgery to 
correct a Eustachian tube dysfunction and retraction of the 
left tympanic membrane.  When she was seen in follow-up in 
November 2003 at a VA ear, nose, and throat clinic, the 
veteran reported that she still had earache.  At the hearing 
in March 2005, the veteran testified that she has a constant 
earache.  (Transcript, page 12).  She was not asked at the 
hearing if she has drainage from her left ear, and she did 
not refer to her history of drainage from the left ear.  On 
this record, the Board finds that there is not sufficient 
competent medical evidence to decide the veteran's claim of 
entitlement to service connection for a left ear disability, 
to include otitis media, and that a medical examination and 
medical opinion are necessary to decide the claim, see 
38 C.F.R. § 3.159(c)(4) (2005), and so this case will also be 
remanded for that purpose.  
   
Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., AMC for the following 
action:

1.  Send the veteran a corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to 
the information or evidence needed to 
establish a disability rating and effective 
date for the claims(s) on appeal, as outlined 
by the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Obtain the following records in the 
possession of a federal agency:
      a) the veteran's service medical records 
from her first period of active military 
service from November 1986 to April 1987;
      b) complete VA clinic records from the 
Nashville, Tennesse VA Medical Center since 
May 1991.

3.  Arrange for the veteran to undergo 
gynecological examination.  The claims folder 
should be provided to the examiner.  Following 
review of the claims folder and examination of 
the veteran, the examiner should be requested 
to provide opinion on the following questions:
      a) what is the current diagnosis, or 
diagnoses, of all gynecological disorder(s);
      b) is it at least as likely as not 
(probability of 50% or greater) that any 
currently diagnosed gynecological disorder was 
first manifest in service and/or causally 
related to event(s) in service;
      c) is there any objective 
manifestation(s)s of gynecological disorder 
that is not attributable to a known clinical 
diagnosis; and
      d) in addressing these questions, the 
examiner is requested to include discussion of 
the relevant evidence of record, to include 
the in-service history of amenorrhea, 
dysmenorrhea and mild pelvic inflammatory 
disease.

4.  Arrange for the veteran to undergo 
orthopedic examination.  The claims folder 
should be provided to the examiner.  Following 
review of the claims folder and examination of 
the veteran, the examiner should be requested 
to provide opinion on the following questions:
      a) what is the current diagnosis, or 
diagnoses, of disability involving the lumbar 
spine, right hip and left and right wrists;
      b) is it at least as likely as not 
(probability of 50% or greater) that any 
currently diagnosed disability of the lumbar 
spine, the right hip and/or wrist(s) was first 
manifest in service and/or causally related to 
event(s) in service; and
      c) are there any objective 
manifestation(s)s of lumbar spine, right hip 
and/or wrist(s) disorder that is not 
attributable to a known clinical diagnosis?

5.  Arrange for the veteran to undergo 
pulmonary examination.  The claims folder 
should be provided to the examiner.  Following 
review of the claims folder and examination of 
the veteran, the examiner should be requested 
to provide opinion on the following questions:
      a)  what is the current diagnosis, or 
diagnoses, of all pulmonary disability;
      b) is it at least as likely as not 
(probability of 50% or greater) that any 
currently diagnosed pulmonary disability was 
first manifest in service and/or causally 
related to event(s) in service, to include 
inhalation of smoke from burning oil wells 
while serving in the Persian Gulf;
      c) if any disability was present prior to 
her entrance into active service, provide 
opinion as to (i) whether it is clear and 
unmistakable that such disability existed 
prior to service and (ii) whether it is clear 
and unmistakable that such disability did not 
increase in severity beyond the natural 
progression of the disease(s) during a period 
of active service; or alternatively; and
      d) are there any objective manifestations 
of pulmonary disorder that is not attributable 
to a known clinical diagnosis?

6.  Arrange for the veteran to undergo ear, 
nose and throat examination.  The claims 
folder should be provided to the examiner. 
After a clinical examination of the veteran 
and the records review, the ear examiner 
should respond to the following questions:
      a) what is the diagnosis, or diagnoses, 
of all current disorder(s)/abnormality of 
either ear; 
      b) is it at least as likely as not 
(probability of 50% or greater) that any 
currently diagnosed disability of the ear(s) 
was first manifest in service and/or causally 
related to event(s) in service; and
      c) are there any objective manifestations 
of pulmonary disorder that is not attributable 
to a known clinical diagnosis?

7.  Arrange for the veteran to undergo 
appropriate examination in order to determine 
whether she manifests an undiagnosed illness.  
The claims folder should be provided to the 
examiner.  After a clinical examination of the 
veteran and the records review, the ear 
examiner should respond to the following 
questions:
      a) whether it is at least as likely as 
not that the veteran meets the criteria for a 
diagnosis of chronic fatigue syndrome; and
      b) whether it is at least as likely as 
not that the veteran manifests objective 
symptoms of a medically unexplained chronic 
multi-symptom illness?

8.  Thereafter, readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
afforded an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  The appellant has the right to submit additional 
evidence and argument on the matters which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


